DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 17, 26, and 27 were amended, claims 13, 15, 23, and 28 were canceled, and claims 30-33 were newly added in the response filed on 11/24/2020.  Claims 7, 11, 14, 17-22, 24-27, and 29 were previously withdrawn.  Newly added claims 30-33 are directed to the elected invention (see OA dated 4/20/2020 and p. 2-3 of the OA dated 8/27/2020), and therefore will be examined on the merits.  Additionally, as will be discussed in detail below, the amendments filed on 11/24/2020 are sufficient to overcome the 35 USC 102 rejection of record (see p. 9-10 of the OA dated 8/27/2020), therefore the search was extended to the whole genus of compounds of general formula (I) and (II) in claim 1.  Accordingly the species restriction with respect to the compounds of formula (I) and (II) in group I of the original restriction (see p. 3-4 of the OA dated 4/20/2020) is withdrawn and claim 7 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.  The group restriction and the species restriction with respect to the process claims is maintained.  Claims 1, 3, 6, 7, and 30-33 are currently pending and under examination.
New Claim Objections-Necessitated by Amendment
Claim 30 is objected to because of the following informalities:  line 2 of claim 30 should be deleted and replaced by the following: --C3-C27 alkyl groups--.  See MPEP 2173.05(h).  Appropriate correction is required.
Response to Amendment/Arguments
The Applicant's amendments and arguments, dated 11/24/2020 (see p. 10-11), with respect to the 35 USC 112(b) rejection(s) of claims 1, 3, and 6 (see p. 3-4 of the OA dated 8/27/2020) have been fully considered and are found to be persuasive.  The rejection is withdrawn.
The Applicant's amendments and arguments, dated 11/24/2020 (see p. 11-12), with respect to the 35 USC 112(a) scope of enablement rejection(s) of claims 1, 3, and 6 (see p. 4-9 of the OA dated 8/27/2020) have been fully considered and are found to be persuasive.  The Applicant narrowed the definition of variables Rn and Rm to be limited to C3-C27 alkyl and C3-C27 alkenyl groups, therefore the rejection is withdrawn.
The Applicant's amendments, dated 11/24/2020, are sufficient to overcome the 35 USC 102(a)(1) rejection of claims 1 and 2 as being anticipated by/unpatentable over Brown (US 2015/0374842) (see p. 9-10 of the OA dated 8/27/2020).  The Applicant amended the Markush group of variables X1 and X2 to be limited to the following option: -(CH2)m-, wherein m is an integer from 3 to 20, therefore the compounds taught by Brown, wherein X1 and X2 are –(CH2)2-, no longer anticipate the instant compounds and the rejection is withdrawn.  
Applicant’s arguments, see p. 13-14, filed 11/24/2020, with respect to the provisional non-statutory double patenting rejection of claims 1, 3, and 6 as being unpatentable over claims 1 and 8 of co-pending application no. 16/769845 (see p. 12 of the OA dated 8/27/2020) have been fully considered and are persuasive.  The compounds recited in the claims of 16/769845 do not overlap with those instantly claimed, therefore the rejection is withdrawn.
Modified Double Patenting Rejection-Necessitated by Amendment
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 6, and 30-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/281458 (‘458, this rejection was originally presented on p. 11-12 of the OA dated 8/27/2020 and has been modified to account for the amendments to claim 1 and the addition of new claims 30-32 filed on 11/24/2020).  The Examiner further notes that claim 1 of 16/281458 was allowed on 2/24/2021.
claim 1).  In particular, see compound (I) of ‘458, wherein, with respect to Rm and Rn, C3-C27 alkyl and alkenyl groups are aliphatic groups, and with respect to X1 and X2, -(CH2)m is a linear alkyl group.  Also see MPEP 2144.08. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant's arguments filed 11/24/2020 (see p. 13) with respect to the above rejection have been fully considered but they are not persuasive.  The Applicant argues the following: 

    PNG
    media_image1.png
    312
    1014
    media_image1.png
    Greyscale
 
	This argument has been fully considered but is not found to be persuasive because, with respect to Rm and Rn, C3-C27 alkyl and alkenyl groups are C3-C27 aliphatic groups, and with respect to X1 and X2, -(CH2)m , wherein m is an integer of from 3 to 20, is a linear alkyl group.  Additionally, with respect to R1 to R4, C1-6 alkyl groups fall within the genus of C1-8 alkyl groups.  It is the Office’s opinion that the instantly claimed genus is not so specific that the skilled artisan could not reasonably arrive at it from the claims of 16/281458.  Further, the compounds of the instant claims appear to have the same claim 29).  Also see MPEP 2144.08.
New Claim Rejections - 35 USC § 103-Necessitated by Amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US2015/0374842, published on 12/31/2015, of record).
Applicant Claims

    PNG
    media_image2.png
    49
    783
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    295
    414
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    295
    420
    media_image4.png
    Greyscale

	Brown discloses lipid containing particles comprising anionic agents and uses therefore (see full document).  With particular regard to claims 1, 3, and 30-33, Brown teaches the following two exemplary lipids for use with the disclosed particles (see Table 1 in [0186]):

    PNG
    media_image5.png
    291
    601
    media_image5.png
    Greyscale
.  These compounds correspond to those of instant formula (I) in claim 1 wherein Rn and Rm are C18 alkenyl groups; X1 and X2 are –(CH2)m-, wherein m is 2; and R1-R4 are either methyl (C1 alkyl) or ethyl (C2 alkyl).
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
claims 1, 3, and 30-33, Brown does not explicitly teach a compound which anticipates the genus of instant formula (I) as the compounds disclosed above require that X1 and X2 are –(CH2)m-, wherein m is 2 and the instant claims require that m is in the range of 3-20.  Therefore the compounds disclosed by Brown are one-carbon homologs of those instantly claimed, wherein the skilled artisan would presume that the instantly claimed compounds of formula (I) are of sufficiently close structural similarity to those disclosed in Brown such that the skilled artisan would be motivated to make the instantly claimed compounds of formula (I) with the expectation that said compounds will possess the same utility as those of Brown as lipids.  Further, the Examiner notes that those of ordinary skill further recognize that lipids usually contain long hydrocarbon chains, providing further evidence that homologs of the compounds of Brown, having longer –(CH2)m- chains, would be reasonably expected to exhibit the same activity as those explicitly disclosed by Brown.  See MPEP 2144.09.
	Further, Brown teaches that the head group of the lipid (corresponding to the –N[-X1(N)R1R2][-X2(N)R3R4] portion of the compounds of instant formula (I)) is not necessarily limited to those described in Table 1 (see full genus of compounds in [0035-0039 and 0047], wherein groups R1 and R2 correspond to instant groups Rn and Rm and groups R3 and R4 correspond to moieties [-X1(N)R1R2] and [-X2(N)R3R4] of instant formula (I)) and teaches several other exemplary head groups in Tables 2-3, many of which contain –(CH2)m- moieties wherein m is at least 3 [0195-0197].  [0037-0038] in particular teach that variables R3 and R4 of the compound (I) of Brown (see [0035]) in some embodiments are C1-6 alkyl substituted by –N3a3b or –N4a4b, wherein 3a, 3b, 4a, 1-6 alkyl, which would read on compounds of instant formula (I) wherein X1 and X2 are –(CH2)m-, wherein m is 1-6.  Therefore Brown also provides sufficient direction for the skilled artisan to arrive at the instantly claimed compounds absent any evidence to the contrary.  See MPEP 2144.08.
	With further respect to claim 30, Brown teaches that the tail group of the lipids (R1 and R2 in formula (I) of [0035]) can include optionally substituted C11-24 alkyl groups, with Table 4 in [0198-0199] teaching that exemplary tail groups include at least stearyl (C18 alkyl) and lauryl (C12 alkyl).
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the instantly claimed compounds of formula (I) based on the teachings of Brown with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to synthesize the compounds instantly claimed based on the teachings of Brown because the instantly claimed compounds are one carbon homologs of those instantly claimed such that the skilled artisan would be motivated to make the instantly claimed compounds of formula (I) with the expectation that said compounds will possess the same utility as those of Brown as lipids and because Brown provides direction to arrive at the instantly claimed compounds based on the specific examples in Tables 1-4 in the reference and the teachings regarding preferred subgenuses of the lipids in [0035-0039].  See MPEP 2144.08-09 and full discussion of claim 1 above.    
Subject Matter Free from the Prior Art
	Claims 6 and 7 appear to be free from the prior art (though claim 6 is provisionally rejected on the grounds of non-statutory double patenting and claim 7 is objected to as depending from a rejected claim).  The closest prior art is Brown and Brown provides no motivation to modify the lipids disclosed to provide the instantly claimed zwitterionic compounds.  Also see US 4415487 (‘487, of record in the IDS filed on 5/7/2019).  ‘487 teaches betaine compounds which are similar to the compounds of instant formula (II) in claims 1, 6, and 7, but does not teach or suggest modifying said compounds to arrive at those instantly claimed, with particular respect to instant variables R1-R4.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/AMY C BONAPARTE/Primary Examiner, Art Unit 1622